Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are pending.

Pending claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  Closest prior art Völkel et al. (US 2018/0316365 A1) teaches a transparent structure for passing a selected set of RF frequency, wherein the structure includes a first support layer, a film made of a metallic coating, an interlayer, and a second support layer (abstract, [0025] and [0028]-[0031]).  The film meets the claimed base layer.  However, Völkel does not teach or suggest the structure comprises one or more patterned elements each formed by providing a meta-pattern of a second material made of a dielectric material; and each individual patterned element is configured to tilt incidental radio wave from a first region to form the one or more communication signal beams, wherein each individual communication signal beam is beam-focused at a predetermined focal point or a predetermined focal area in a second region as recited in current claims 1, 11 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
September 10, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785